Citation Nr: 1520754	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a thyroid nodule and residuals of thyroidectomy.

6.  Entitlement to service connection for a left upper extremity nerve disorder.

7.  Entitlement to service connection for a right upper extremity nerve disorder.

8.  Entitlement to service connection for a left lower extremity nerve disorder.

9.  Entitlement to service connection for a right lower extremity nerve disorder.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

11.  Entitlement to service connection for a right index finger fracture.

12.  Whether new and material evidence was received to reopen a service connection claim for heat exhaustion.

13.  Whether new and material evidence was received to reopen a service connection claim for a left knee disorder.

14.  Whether new and material evidence was received to reopen a service connection claim for lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1982 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In correspondence received in June 2014 the Veteran expressed disagreement with a May 2014 rating decision which denied reopening his service connection claim for a low back disorder.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The issue of entitlement to service connection for residuals of a right little finger fracture has been raised by testimony provided in September 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a cervical spine disorder, a thyroid nodule and residuals of thyroidectomy, and upper and lower extremity nerve disorders and whether new and material evidence was received to reopen a service connection claim for lumbar degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A hearing loss disability for VA purposes has not been presented during the pendency of this claim.

2.  Tinnitus was not present in service; and, the preponderance of the evidence fails to establish that the Veteran's current tinnitus disability is related to his active military service, to include noise exposure.

3.  Erectile dysfunction was not manifest during active service and the preponderance of the evidence fails to establish that the Veteran's erectile dysfunction is a result of service or a service-connected disability.

4.  An acquired psychiatric disorder, to include depression and anxiety, was not manifest during active service, a psychosis was not shown to manifest to a compensable degree within one year of service, and an acquired psychiatric disorder is not shown to have developed as a result of service.

5.  The evidence demonstrates no right index finger fracture disability, nor was a disability manifest during the appeal period.

6.  A May 2005 rating decision denied service connection for heat exhaustion and a left knee disorder; the Veteran did not appeal.

7.  Evidence added to the record since the May 2005 rating decision does not raise a reasonable possibility of substantiating the service connection claims for heat exhaustion or a left knee disorder.







CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or aggravated by active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  A tinnitus disability was not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Erectile dysfunction was not manifest during active service and the preponderance of the evidence fails to establish that the Veteran's erectile dysfunction is a result of service or a service-connected disability.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  An acquired psychiatric disorder, to include depression and anxiety, was not incurred or aggravated by active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  A right index finger fracture disability was not incurred in active duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  New and material evidence was not received, and the claim for entitlement to service connection for heat exhaustion may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  New and material evidence was not received, and the claim for entitlement to service connection for a left knee disorder may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in March 2012.  The bases for the previously denied claims for heat exhaustion and left knee disability were addressed.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA psychiatric, genitourinary, and audiology examinations have been conducted.  The respective reports and opinions obtained are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  

There is no credible evidence of any specific event, injury, or disease involving the Veteran's claim as to a right index finger fracture during active service.  The Veteran has even testified that he did not sustain an injury to that finger and does not have a disability.  A VA examination for an etiology opinion of any such present disability is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).  

VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  This duty, however, applies to claims to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As such, an examination or opinion as to the application to open the heat exhaustion claim is not required.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses and sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), slip op. at 18.  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under the applicable regulation is found, a determination must be made as to whether the hearing loss disability is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  Statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  

The pertinent evidence of record shows that the Veteran has asserted that he has bilateral hearing loss, tinnitus, erectile dysfunction, an acquired psychiatric disorder, and a right index finger fracture as a result of active service.  He contends that he has hearing loss and tinnitus due to noise exposure associated with his duties in a missile battery and that he has anxiety and depression due to bullying during military training.  At his September 2014 hearing, however, he testified that he had misidentified his right little finger fracture in his original claim and that he had no right index finger fracture in service.  

Service treatment records are negative for complaint, treatment, or diagnosis of hearing loss, tinnitus, an acquired psychiatric disorder, or a right index finger fracture.  A June 1981 enlistment examination noted an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
5
5
10

On examination in September 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
0
0
0
0
0

Private treatment records dated in November 2003 noted the Veteran had a history of major depression, alcohol abuse, and poly substance abuse with no history of prior psychiatric treatment.  Records show he was admitted in February 2004 for depression and suicidal ideations.  

VA treatment records show treatment for depression and for bipolar disorder since 2009.  A February 2014 report noted a review of the record revealed a diagnosis of unspecified bipolar disorder seemed to coincide with cocaine use.  

VA male reproductive examination in April 2014 included a diagnosis of erectile dysfunction.  The examiner found the disorder was likely due to psychiatric medications and was less likely proximately due to or the result of service.  As rationale for the opinion it was noted that the medical literature revealed that antidepressant medications were associated with erectile dysfunction, but that the medications used to treat the Veteran's non-mental health conditions did not cause erectile dysfunction.  

On VA authorized audiological evaluation in April 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
25
25
LEFT
30
20
25
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The examiner stated that the Veteran's right ear hearing was normal and that his left ear hearing loss was not disabling for VA compensation purposes, and that it was not as likely as not that his hearing loss was caused by or a result of an event in service.  It was also noted that the Veteran denied experiencing tinnitus.

VA mental disorders examination in April 2012 included a diagnosis of recurrent major depressive disorder.  The examiner found the disorder was less likely proximately due to or the result of service.  As rationale for the opinion it was noted the Veteran reported a lifelong history of low self-esteem, bullying, and symptoms of depression which likely pre-dated his military service.  


Hearing Loss

Even conceding that the Veteran was exposed to noise in service, the evidence does not show any hearing loss disability (as defined by 38 C.F.R. § 3.385 ) in service.  There is also no evidence that the Veteran has been diagnosed with hearing loss disability by VA standards at any point since service.  The Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation.  There is no competent medical evidence showing that he meets the criteria for a diagnosis of hearing loss disability for VA purposes at any time during this appeal. 38 C.F.R. § 3.385; McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran does not argue the contrary.  Transcript at 16.  Therefore, the Board concludes that the preponderance of the medical evidence establishes that bilateral hearing loss disability has not been present at any time during the pendency of this claim.  There is no valid claim of service connection for such disability. See Brammer, supra. 

Consideration has been given to the Veteran's own statements (and those of his family) that he has hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Tinnitus

As for his tinnitus, the Veteran maintains that he has experienced a noise (ringing in the ears) since service.  He is competent to make such a statement.  However, the Board has not found the Veteran to be credible with respect to these contentions. The Veteran's STRs are negative for complaints of tinnitus.  Moreover, from the date of the Veteran's discharge until he filed his claim , he submitted various claims seeking service connection, and sought medical treatment for various disabilities. He did not mention any complaints of tinnitus until January 2012, more than 25 years after service.  

Such weighs heavily against the Veteran's present assertion of experiencing tinnitus since service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The "inherent characteristics" of the Veteran's statements are inconsistency.  He clearly denied a history of tinnitus when he was examined by VA.  Based on that history, and his lack of complaints of tinnitus at the time of the examination, a negative nexus opinion was essentially provided.  There is no positive medical opinion providing a nexus to service of record.

Right Index Finger

The Board further finds that no current right index finger fracture disability is demonstrated, nor was a disability manifest during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As noted, the Veteran even testified that he does not have a disability of that finger and that he did not injure his right index finger in service.  He explained at his personal hearing that there had been confusion in filing his claim, and that he actually fractured his right fifth finger.

Psychiatric Disorder and Erectile Dysfunction

Based upon the evidence of record, the Board finds that the Veteran's erectile dysfunction and acquired psychiatric disorder disabilities were not manifest during active service and/or are not shown to have developed as a result of service.  A psychosis was not shown to manifest to a compensable degree within one year of service.  The April 2012 VA opinions are found to be persuasive.  The examiners are shown to have considered the findings of examination and to have reviewed of the evidence of record.  The Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board acknowledges, as it did at the Veteran's personal hearing, the Veteran's assertion that his erectile dysfunction is due to his hypertension and depression or medications used to treat those disorder.  However, as also noted during the hearing, he is not service connected for hypertension or any psychiatric disorder.  The theory of secondary service connection is without legal merit.  See 38 C.F.R. 
§ 3.310; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Consideration has been given to the Veteran's personal assertion that he has erectile dysfunction and acquired psychiatric disorder that are related to service or service connected disabilities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  These disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinion is also outweighed by the medical opinions of record.  

In conclusion, the Board finds that service connection for bilateral hearing loss, tinnitus, erectile dysfunction, acquired psychiatric disorder, and right index finger fracture disabilities is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims. 

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A May 2005 rating decision denied service connection for heat exhaustion and a left knee disorder.  The RO acknowledged that the Veteran was seen for left knee in strain in service but went on to find that his present knee disability was due to post-service events.  It was essentially held that there was no nexus between the Veteran's left knee disability and his active service.  As for his heat exhaustion claim, the RO determined that there was no evidence of a disability that could be attributed to the purported heat exhaustion event.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The Board finds that the evidence received since the May 2005 rating decision does not raise a reasonable possibility of substantiating the claims.  The evidence added to the record is essentially cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claims.  In fact, upon VA examination in April 2014 the examiner found that the Veteran's left knee disability was less likely incurred or caused by the claimed in-service injury, event, or illness.  The examiner is shown to have reviewed the service and post-service treatment records and to have found that the left knee condition shown in service resolved prior to discharge and that it was more likely that the Veteran's current left knee disability occurred many years after service.  Therefore, the claims for entitlement to service connection for heat exhaustion and a left knee disorder may not be reopened.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, is denied.

Entitlement to service connection for a right index finger fracture is denied.

The application to reopen a claim for entitlement to service connection for heat exhaustion is denied.

The application to reopen a claim for entitlement to service connection for a left knee disorder is denied.


REMAND

A review of the record reveals that additional development is required as to the service connection claims for a cervical spine disorder, a thyroid nodule and residuals of thyroidectomy, and upper and lower extremity nerve disorders.  In a May 2014 statement, J.J.L., M.D., asserted that, although he had no information as to the exact nature of the Veteran's injury to the thoracic spine, it was at least as likely as not that the Veteran's cervical and lumbar disc disease were related to his thoracic spine injury.  The Veteran argues that his neurological disabilities of the extremities are related to his spine disorders.  Although an April 2014 VA examiner found there was no evidence of continuity of a low back disorder after service before 2003, no opinion was provided as to the cervical spine claim.

An April 2012 VA endocrinology report also noted the Veteran stated he had worked with missiles that had radiation warnings on them and that a right hemithyroidectomy had showed follicular adenoma.  Additional development as to these matters is required prior to appellate review.

As noted in the Introduction section above, the Veteran submitted correspondence in June 2014 expressing disagreement with the May 2014 rating decision regarding the issue of whether new and material evidence was received to reopen a service connection claim for lumbar degenerative disc disease.  Therefore, this matter must be remanded for appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of whether new and material evidence was received to reopen a service connection claim for lumbar degenerative disc disease.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  The AOJ should associate any relevant unobtained VA treatment records with the claims file.  All records obtained should be associated with the claims file.

3.  Obtain an addendum opinion from the April 2014 VA spine disorders examiner, or if unavailable another appropriate medical specialist, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a cervical spine disorder and/or upper and lower extremity nerve disorders as a result of service.  The examiner should address all pertinent evidence of record, including the May 2014 statement from Dr. J.J.L.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a thyroid nodule and residuals of thyroidectomy as a result of active service, to include radiation exposure.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Thereafter, the AOJ should address the issues remaining on appeal, to include consideration and development for any radiogenic disease demonstrated.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


